TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00379-CR


In re John R. Duer


Jimmy Lee Simmons, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. CR21467, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S  E
PER CURIAM
This is a contempt proceeding ancillary to Jimmy Lee Simmons's appeal from a
judgment of conviction for aggravated robbery.  The subject of this proceeding is John R. Duer,
appellant's appointed counsel.
Counsel's brief on appellant's behalf was originally due on November 24, 2006. 
Counsel moved for a ninety-day extension of time.  On December 22, 2006, this motion was granted,
and counsel was ordered to tender his brief no later than February 23, 2007.  Counsel failed to file
a brief as ordered.  Therefore, on March 28, 2007, the Court abated the appeal and instructed the
trial court to conduct a rule 38.8 hearing.  Tex. R. App. P. 38.8(b)(2).  The hearing was held on
April 5, 2007, and counsel promised the trial court that the brief would be filed in this Court by April
13, 2007.  Counsel did not keep his promise; the brief still has not been received.
It is ordered that the said John R. Duer shall appear in person before the Court on
May 23, 2007, at 8:30 a.m., in the courtroom of the Court, located in the Price Daniel, Sr. Building,
209 West 14th Street, City of Austin, Travis County, Texas, then and there to show cause why he
should not be held in contempt and sanctions imposed for his failure to obey the Court's December
22, 2006 order.  This order to show cause will be withdrawn and the said John R. Duer will be
relieved of his obligation to appear before the Court as above ordered if the clerk receives appellant's
brief by 5:00 p.m. on May 18, 2007.
It is ordered April 27, 2007.


Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish